PHELAN, J.
When the confessions of a prisoner are adduced against him, there is no rule of evidence better settled, than that which requires that all he said at the time, or which made part of the res gestee, shall be received in evidence, and taken together as a whole. It is true the jury are authorized, and required, to weigh the whole, and may give more credence to one part than to another, or none whatever to some part, according to their sound discretion; but the entire statement must be received. All the authorities concur in this, and the rule itself is founded on the most obvious principles of reason and justice. — 1 Greenl. Ev. § 218 ; 2 Russell on Crimes, 868; Roscoe’s Or. Ev. 55.
In the present case, the prisoner, after making certain confessions about having killed the woman Clarissa, and when he was going on to make further statements respecting the transaction, was stopped by his master, and not permitted to make his statement ox confession complete. The bill of exceptions says, that the witness, who was mas*534ter to the slave, asked some other questions, “to which the prisoner replied, (but witness did not remember what,) and was going on to make other statements in regard to the killing, when witness stopped him, and would not hear any thing more from him, and went immediately to the gin-house.” The prisoner had come to the house, and called his master out, and then told him, “Master, I have killed Clarissa.” Witness exclaimed, “What! where did you kill her?” The prisoner answered, “At the gin-house.” The witness then asked, “How did you kill her?” and the prisoner answered, “I cut her throat.” Then follows what is stated above, when the master stopped the slave, and would not allow him to complete his statement.
Notwithstanding the prisoner was thus stopped by his master, and was not allowed to make his statement of the transaction full, though he desired to do so, the court permitted the confessions, as far as they were made, to go to the jury, against the objection of the prisoner’s counsel. In this we think the court erred.
I have not been able, after careful search, to find any case exactly corresponding with this in its facts; that is, where a prisoner had made a partial or unfinished statement or confession, and was prevented from finishing his' statement, or making his confession full, by the command of some one having lawful authority over him. Such cases, in the nature of things, must be rare. But the principle above laid down, that all that the prisoner has confessed at the same time shall be received or none, entirely covers the case. If a magistrate, who is required to take down the statement or confessions of a prisoner in writing, should hear and take down a part of his statement, and then forbid the prisoner to proceed further; can there be any question, that such partial statement, when offered in evidence, would be ruled out ? In the case of a slave, speaking with his master, the authority over him would be as great, if not greater than, that of the magistrate in the case supposed; and if the slave is forbid by his master to proceed with his statement, all that he has said ought to be rejected. When the prisoner said, “I cut her throat,” and was about to proceed, how can it be known that he was not about to add, if *535lie bad been permitted, “but it was to keep ber from cutting mine.” Tbe prisoner confesses an act, wbicb, unexplained, makes bim guilty of murder. He is about to proceed to make other statements, but is authoritatively forbid. Indulging tbe presumption in favor of innocence, wbicb tbe law always does, tbe presumption would be, that be was about to offer some explanation or exculpation of bis conduct ; and is this to be denied? A partial and unfinished statement of this kind should not be received in evidence. We can not fairly judge a writer or a speaker, on any given topic, upon tbe most ordinary occasions of fife, until we have beard all be has to say on that topic ; and when be has spoken, we are required to consider together all be has said, and are not allowed to garbled That wbicb common fairness and justice universally forbid, in tbe most ordinary, and even insignificant affairs of life, tbe law can never sanction as a rule of evidence.
Judgment reversed, and cause remanded.